Citation Nr: 0908710	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  04-41 452A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a neck disorder.

2.  Entitlement to an initial increased disability rating for 
service connected lumbar spine strain disability currently 
evaluated as 20 percent disabling effective July 29, 2008.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1994 to 
August 1999.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

Procedural history

The Veteran's February 2001 claim was granted in-part and 
denied in-part in an August 2002 rating decision.  The rating 
decision denied service connection for a neck disorder and 
granted service connection for a lumbar strain disability 
evaluated as 10 percent disabling from the date the Veteran's 
claim was received by VA, February 1, 2001.  The Veteran 
disagreed with the initial disability rating for her lumbar 
strain disability and disagreed with the denial of service 
connection for her claimed neck disorder, and perfected an 
appeal as to those issues.

In January 2007, the Veteran and her representative presented 
evidence and testimony at a hearing at the RO before the 
undersigned Veterans Law Judge (VLJ).  A transcript of that 
hearing has been included in the Veteran's VA claims folder.

In a July 2007 decision, the Board remanded the claim for 
further evidentiary and notice development.

Issues not on appeal

The Veteran's December 2004 VA Form 9 substantive appeal 
addressed issues of entitlement to service connection for 
asthma and increased disability ratings for bilateral knee 
disabilities in addition to the issues of service connection 
for a neck disorder and an increased initial disability 
rating for a lumbar spine disability.  Prior to the January 
2007 hearing before the undersigned VLJ, the Veteran's 
representative indicated that the Veteran had withdrawn the 
issues of increased ratings for bilateral knee disabilities 
from the Board's consideration.  See hearing transcript at 
page 2.  Those issues are not in appellate status.  See 
38 C.F.R. § 20.204 (2008).

In a September 2008 rating decision, the RO granted service 
connection for asthma.  The record does not indicate that the 
Veteran has disagreed with the disability rating granted in 
that decision.  Thus, that issue is not in appellate status.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where 
an appealed claim for service connection is granted during 
the pendency of the appeal, a second Notice of Disagreement 
must thereafter be timely filed to initiate appellate review 
of "downstream" issues such as the compensation level 
assigned for the disability or the effective date of service 
connection].


FINDINGS OF FACT

1.  A preponderance of the evidence supports a conclusion 
that the Veteran's neck disorder is unrelated to her active 
duty military service.

2.  The Veteran's lumbar spine disability is manifested by 
symptoms of limited range of motion and pain, to include 
forward flexion of 90 degrees and extension of 10 degrees in 
August 2002; forward flexion of 85 degrees and extension of 
25 degrees in March 2005; and, forward flexion of 60 degrees 
with pain and extension of 15 degrees with pain in August 
2008.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for a neck disorder is 
not warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  

2.  The criteria for an increased initial disability rating 
for service-connected lumbar strain are not met.  38 U.S.C.A. 
§ 1155 (West 2002);  38 C.F.R. § 4.71a, Diagnostic Code 5295 
[Lumbosacral strain] (2001); Diagnostic Code 5237 
[Lumbosacral or cervical strain] (2008);  Fenderson v. West, 
12 Vet. App. 119, 126 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that her cervical neck pain disorder and 
service-connected lumbar spine disability arose during 
service at the same time, and that she is entitled to service 
connection for her cervical spine condition.  She further 
contends that her lumbar back disability has met the criteria 
for a disability rating in excess of 10 percent disabling 
from the date of her service connection.

The Board will first address preliminary matters and then 
render a decision on the issues on appeal.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that compliance with remand instructions is neither optional 
nor discretionary.  The Court further held that the Board 
errs as a matter of law when it fails to ensure compliance 
with remand orders.

As noted above, the Board remanded the Veteran's claim for 
further procedural and evidentiary development.  
Specifically, the Board ordered VBA to ask the Veteran to 
provide information regarding private medical records; to 
update the Veteran's VA claims folder with VA medical records 
from Tampa VAMC from May 23, 2005; and schedule the Veteran 
for VA medical examinations of her cervical and lumbar 
spines.  

Although VBA is required to comply with remand orders, it is 
substantial compliance, not absolute compliance that is 
required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) 
(holding that there was no Stegall violation when the 
examiner made the ultimate determination required by the 
Board's remand, because such determination "more that 
substantially complied with the Board's remand order").  In 
this case, the Veteran was asked for further detail about 
private medical records in a letter dated July 2007.  The 
record also includes records from Tampa VAMC from May 23, 
2003, to July 2008.  Finally, the record shows that the 
Veteran was examined by VA examiners in August 2008 regarding 
her lumbar spine disability and claimed cervical disorder.  
For those reasons, the Board finds that VBA substantially 
complied with the July 2007 remand order.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide. 
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).

The Veteran's cervical neck claim arises from a denial of 
service connection.  In letters dated June 2001 and January 
2002, the Veteran was informed that in order to substantiate 
a claim for service connection, the evidence must show that 
the Veteran had a current disability, evidence of an injury 
or disease that was incurred or aggravated during service, 
and medical evidence of a nexus between the current 
disability and the injury or disease incurred or aggravated 
during service.  

The Veteran's lumbar strain claim arises from the veteran's 
disagreement with the denial of an increased initial 
disability evaluation following the grant of service 
connection.  The United States Court of Appeals for the 
Federal Circuit and the United States Court of Appeals for 
Veterans Claims (Court) have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required, and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Goodwin v. Peake, 22 Vet.App. 128 (2008).  See also 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Moreover, 
since VA's notice criteria was satisfied because the RO 
granted the Veteran's claim for service connection, the Board 
also finds that VA does not run afoul of the Court's recent 
holding in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Finally, the Board observes that the Veteran has not 
contended, nor does the record indicate, that his claim has 
been prejudiced by a lack of notice.  See Goodwin supra at 
137 [Where a claim has been substantiated after the enactment 
of the VCAA, the appellant bears the burden of demonstrating 
any prejudice from defective VCAA notice with respect to the 
downstream elements].

In addition, the Veteran was informed in letters dated June 
2001, January 2002 and July 2007 that reasonable efforts 
would be made to help her obtain evidence necessary to 
support her claim, including that VA would request any 
pertinent records held by Federal agencies, such as military 
records, and VA medical records. 

Further, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to five 
elements of a service connection claim including: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability. The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded. Id.  


In the present appeal, the Veteran was provided specific 
notice of how VA determines a disability rating and an 
effective date in the July 2007 letter.  The Veteran's claims 
were adjudicated subsequent to the notices, giving her a 
meaningful opportunity to participate effectively in the 
adjudication of her claims.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007).  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate notice 
or the lack of notice prior to an initial adjudication.  See 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment 
records, private medical records identified by the Veteran, 
as well as all pertinent VA are in the claims file and were 
reviewed by both the RO and the Board in connection with her 
claim.  The Veteran was also provided medical examinations 
regarding her claims in August 2002, March 2005 and August 
2008.  

For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the Veteran in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  As noted in the Introduction, the Veteran and her 
representative presented evidence and testimony at a hearing 
before the undersigned VLJ.

The Board will therefore proceed to a decision on the merits.  



Entitlement to service connection for a neck disorder.

Relevant law and regulations
Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. 
§ 3.303(d) (2008).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service. 38 C.F.R. § 3.303(d) (2008); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Analysis

The Veteran contends that she suffered from neck pain which 
radiated to her shoulders during service.  She essentially 
stated that she never complained of her neck during service 
because medications prescribed during service for her back 
masked the neck pain.  She asserts that she is entitled to 
service connection.

As noted above, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson supra.  The Board will 
address each element in turn.

With regard to element (1), the record reveals that the 
August 2008 VA examiner diagnosed the Veteran with "mild 
degenerative joint disease" of the cervical spine.  Thus, 
element (1) is satisfied.

With regard to element (2), the Board notes that the 
Veteran's service treatment records reveal nothing indicating 
that the Veteran complained of or was treated for neck pain 
or other disorders pertaining to her neck.  The Board further 
observes, however, that the Veteran has consistently 
maintained that she experienced neck pain in service, and 
that it manifested at about the same time her lumbar back 
pain manifested.  The Board finds that the Veteran is 
competent to state when she felt symptoms of pain.  However, 
she is not competent to provide a medical diagnosis of what 
caused her neck pain.

The Veteran's representative cited to Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007), for the proposition that lay 
evidence can be competent to establish a diagnosis when that 
person is competent to identify the medical condition, "the 
lay person is reporting a contemporaneous medical diagnosis, 
or lay testimony describing symptoms at the time supports a 
later diagnosis by medical professional."  What the Veteran 
seems to contend is that because she has "consistently 
testified that she injured her neck at the same time she 
injured her back," the Federal Circuit Court's holding in 
Jandreau mandates that the Board find that she had a 
diagnosis of degenerative joint disease during service.  The 
Board disagrees.

In Jandreau and in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006), which the Jandreau decision relied upon, the 
Court found that lay witnesses could provide evidence of 
symptoms of schizophrenia and shoulder displacement and that 
such lay testimony must be considered by the Board.  In this 
case, the Board has considered the Veteran's complaints of 
neck pain during service, but the Board finds that such 
complaints do not compel a finding that the Veteran had 
degenerative joint disease (DJD) of the cervical spine.  The 
Board finds, as is more thoroughly discussed below, that the 
medical evidence of record did not reveal DJD until the 2008 
examination.  

In sum, after review of the entire record, the Board finds 
that the Veteran's complaints of pain are not so specific 
that a diagnosis can be extracted from them.  As the Court 
has noted, symptoms alone, without a diagnosed or 
identifiable underlying malady or condition, do not in and of 
themselves constitute a disability for which service 
connection may be granted. See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999).  

Here, the complaints of pain are the only symptoms the 
Veteran has provided; unlike in Jandreau where the Veteran 
described what his shoulder looked like in addition to the 
pain the shoulder caused him.  The difference was stated by 
Jandreau Court in a footnote: "[S]ometimes the layperson 
will be competent to identify the condition where the 
condition is simple, for example a broken leg, and sometimes 
not, for example, a form of cancer."  Here, the symptoms of 
DJD require the interpretation of x-rays or some other form 
of imaging that requires expertise beyond the ken of the 
Veteran; a djd condition is not a simple condition lending 
itself to a lay diagnosis.  

For the reasons stated above, the Board finds that Hickson 
element (2) is not satisfied and that the claim fails on this 
reason alone.

For the sake of completeness, the Board will briefly address 
the remaining Hickson element. See Luallen v. Brown, 8 Vet. 
App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 
91, 92 (1995) [the Board has the fundamental authority to 
decide a claim in the alternative].

With regard to element (3), the evidence of record includes 
the opinions of two VA examiners.  First, the August 2002 
examiner stated that "in my opinion, it is more likely than 
not that her back and her neck pain did begin in the service, 
but are not as a result of any specific exercise induced 
injury."  The August examiner noted that the Veteran's VA 
claims file was not made available for review.  

Second, the August 2008 examiner noted the following:

Cervical spine condition: page by page review of 
the medical records was performed.  There is no 
indication of any complaint of, evaluation for, 
diagnosis of or treatment for any cervical spine 
condition.  Based on current information it is not 
likely that her current neck condition is secondary 
to military service.

The Board observes that the 2002 examiner did not diagnose 
the Veteran with a (then) current cervical disability or with 
a cervical disability during service, but rather only opined 
she had suffered pain that was related to service and 
continued to suffer pain.  The Board notes that the 2002 
examiner reviewed X-rays taken in 2000 - one year after the 
Veteran was discharged - and reported they showed "no 
significant abnormalities in the cervical spine."  As 
indicated above, the examiner did not have the Veteran's 
claims folder for review.

The August 2008 examiner reviewed the entire folder, noted no 
previous diagnoses of any cervical disorder, and noted the 
April 2007 evidence of mild DJD.  

The probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, the 
examiner's knowledge and skill in analyzing the data, and the 
medical conclusion that the examiner reaches. As is true with 
any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the 
adjudicator. Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993). The Board may appropriately favor the opinion of one 
competent medical authority over another. See Owens v. Brown, 
7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 
362, 367 (2001).

It is the responsibility of the Board to determine the 
probative weight to be ascribed as among multiple medical 
opinions in a case, and to state reasons or bases for 
favoring one opinion over another. See Winsett v. West, 11 
Vet. App. 420, 424-25 (1998). The probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion." See Bloom v. West, 12 Vet. App. 185, 
187 (1999).  

In this case, the Board finds that the August 2008 examiner's 
report is more probative because the examiner had the 
advantage of reviewing the VA claims folder and had evidence 
of a diagnosable disorder.  The August 2002 examiner found no 
physical evidence of a disorder but rather relied upon the 
statements of the Veteran to base the opinion of a nexus 
between service and the pain.  Moreover, the opinion reached 
by the August 2002 examiner does not conclude that the 
Veteran's DJD condition was related to service, but rather 
concludes that pain she experienced in 2002 was related to 
service.

For those reasons, the Board finds that Hickson element (3) 
is also not met.

Entitlement to an initial increased disability rating for 
service connected lumbar spine strain disability currently 
evaluated as 20 percent disabling effective July 29, 2008.

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2008).



Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2008) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2008). See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance. According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements. In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  See 38 C.F.R.  § 4.40 
(2008).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint. 38 C.F.R. § 4.59 (2008).

Specific rating criteria

As noted in the Introduction, the Veteran's claim was 
received by VA on February 1, 2001.  Subsequent to the 
veteran's claim the applicable rating criteria for the spine, 
found at 38 C.F.R. § 4.71a, were twice amended.  The most 
recent revision of the regulations for evaluating 
disabilities of the spine were made effective September 26, 
2003.  See 68 Fed. Reg. 51, 454-51, 458 (Aug. 27, 2003).  
Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
See VAOGCPREC 7-2003.  

The Board will apply both the old and new versions of the 
criteria to the veteran's claim. However, the revised 
criteria may not be applied to any time period before the 
effective date of the change.  See VAOPGCPREC 3- 2000; Green 
v. Brown, 10 Vet. App. 111, 117 (1997).

(i.) The former schedular criteria

Under the 2001 criteria, the veteran's service-connected low 
back disability has been evaluated by the RO under 38 C.F.R. 
§§ 4.71a, Diagnostic Code 5293 [intervertebral disc syndrome] 
and 5295 [lumbosacral strain] (2001).  

Diagnostic Code 5295, effective prior to September 23, 2002, 
provided a 40 percent rating for severe symptoms with listing 
of whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  A 20 percent 
disability rating was provided for symptoms with muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  A 10 percent disability 
rating was provided for symptoms with characteristic pain on 
motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5295 (prior 
to September 23, 2002).

Words such as "mild", "moderate" and "severe" are not 
defined in the VA Schedule for Rating Disabilities.  It 
should also be noted that use of descriptive terminology such 
as "mild" by medical examiners, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 U.S.C.A. § 7104(a) 
(West 2002); 38 C.F.R. §§ 4.2, 4.6 (2008).

Although the word "moderate" is not defined in VA 
regulations, "moderate" is generally defined as "of average 
or medium quality, amount, scope, range, etc." 
See Webster's New World Dictionary, Third College Edition 
(1988), 871.

(ii.)  The current schedular criteria

Under the current criteria, the veteran's service-connected 
low back disability has been evaluated by the RO under 
38 C.F.R. §§ 4.71a, Diagnostic Code 5237 [lumbosacral strain] 
(2008).  

For diagnostic codes 5235 to 5243 (unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes), effective September 26, 
2003, a General Rating Formula for Diseases and Injuries of 
the Spine will provide that with or without symptoms such as 
pain, stiffness, or aching in the area of the spine affected 
by residuals of injury or disease the following ratings will 
apply.  

The General Rating Formula for Diseases and Injuries of the 
Spine provides as follows: 

A 100 percent rating is warranted for unfavorable 
ankylosis of the entire spine.  

A 50 percent rating is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine.
  
A 40 percent rating is warranted for unfavorable 
ankylosis of the entire cervical spine; or, forward 
flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire 
thoracolumbar spine.

A 20 percent rating is warranted for forward flexion 
of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 
120 degrees; or, the combined range of motion of the 
cervical spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.

A 10 percent rating is warranted for forward flexion 
of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees; or, combined range 
of motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 
percent or more of the height.

See 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2008).

Analysis

Assignment of diagnostic code

The Board must first consider whether another rating code is 
"more appropriate" than the ones used by the RO.   See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case.  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

The RO rated the Veteran's claim using former Diagnostic 
Codes 5293 [intervertebral disc syndrome] and 5295 
[lumbosacral strain].  The Veteran's service-connected low 
back disability was manifested in August 2002 by daily back 
pain, with complaints of weakness and stiffness, especially 
in the morning, as well as slightly limited range of motion 
of the lumbar spine.  The August 2002 examiner noted lumbar 
spine X-rays from 2002 showed "mild degenerative change at 
L4-5 and L5-S1."  However, the Board notes that subsequent 
medical examiners have not diagnosed any degenerative changes 
in the lumbar spine.  For example, the March 2005 VA examiner 
noted that X-ray evidence revealed "no acute or chronic 
pathology," and diagnosed lumbosacral strain.  Similarly, 
the August 2008 VA examiner noted the X-ray evidence revealed 

After a review of the evidence pertaining to the Veteran's 
service-connected low back disability, the Board has 
determined that the most appropriate former criteria 
diagnostic code for evaluation of the Veteran's lumbar strain 
disability is Diagnostic Code 5295.  The Board notes that the 
evidence regarding lumbar degenerative changes is outweighed 
by the later X-ray evidence revealing a normal lumbar spine.  
Moreover, there is no diagnosis of intervertebral disc 
syndrome, nor any evidence of recurring attacks or sciatic 
neuropathy or other neurological findings regarding 
intervertebral disc syndrome.  The Board thus finds that 
application of former Diagnostic Code 5295 [lumbosacral 
strain] is appropriate.  

With respect to the current schedular criteria, all lumbar 
spine disabilities are rated using the same criteria.  
Moreover, Diagnostic Code 5237 is most appropriate because it 
most accurately states the Veteran's lumbar condition, 
lumbosacral strain.  Thus, the Board finds that application 
of current Diagnostic Code 5237 is appropriate. 

The Board has therefore given thought as to whether the 
veteran's service-connected back disability could 
appropriately be rated as intervertebral disc syndrome under 
the different rating criteria found in Diagnostic Code 5243.  
However, even though the veteran has complained of occasional 
pain radiating into her legs, there is of record no diagnosis 
of neurological problems.  Indeed, as has been alluded to 
above, no VA or private medical examiner has found any 
neurological deficiency.  Moreover, if the veteran were top 
be rated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating episodes, this would not be 
to her advantage, since there is no evidence of 
incapacitating episodes to be found in the record.  

In summary, the Board believes that the veteran has been 
appropriately rated by the RO under Diagnostic Code 5237.

Schedular rating

(i)  The former criteria

The RO assigned the Veteran's lumbar spine disability a 10 
percent rating under former Diagnostic Code 5295.  

Essentially, the Veteran complained of intermittent lower 
back pain, primarily localized to the lumbosacral spine.  

As noted above, a 20 percent rating under former Diagnostic 
Code 5295 requires evidence of "muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position."  For reasons expressed immediately 
below, the Board finds that the evidence does not warrant a 
higher rating.  

In her claim form, the Veteran stated that she had 
experienced "unbearable pain" since the end of 1995.  The 
August 2002 VA examiner noted that the Veteran had stated 
that she had had back pain since "December 1995."  The 2002 
examiner reported the Veteran was able to flex to 90 degrees, 
extend to 10 degrees, rotate to 20 degrees on either side and 
laterally bend to 40 degrees left and right.  

In support of her claim, the Veteran submitted records kept 
by a chiropractor she used during 2001 through 2004.  Those 
records include a June and July 2001 and March 2002.  The 
June 2001 record reports forward flexion of 80 degrees, 
extension of 25 degrees, right and left lateral flexion of 25 
degrees, and right and left rotation of 25 degrees.  The 
examiner noted pain on extension and right and left lateral 
flexion.

The July 2001 and March 2002 records report forward flexion 
of the lumbar spine of 90 degrees, extension of 30 degrees, 
right and left lateral flexion of 30 degrees and right and 
left rotation to 30 degrees.  These measurements are 
indicated to be "normal."  No pain was noted on the July 
2001 report, but pain was indicated on the March 2002 report 
for right lateral flexion and left rotation.  Other undated 
records indicate that the Veteran had limited ranges of 
motion for some measurement, but they are not expressed in 
degrees.

In sum, after review of pre-September 23, 2002, records, 
there is no evidence the Veteran exhibited muscle spasm on 
extreme forward bending or complained of such condition.  
Moreover, there is no evidence of loss of lateral spine 
motion in any position.  For those reasons, the Board finds 
that an increased disability rating under the former criteria 
is not warranted, and that the most appropriate rating under 
former Diagnostic Code 5295 is 10 percent.  

(ii)  The current criteria

The Veteran's service-connected low back disability is rated 
under current criteria Diagnostic Code 5237 [lumbosacral 
strain], which means that it is rated under the General 
Rating Formula for Diseases and Injuries of the Spine.  In 
order for an increased rating to be warranted, the evidence 
must show forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis. 


As indicated above, the August 2002 examiner reported the 
Veteran had flexion of 90 degrees.  A March 2005 examiner 
reported the Veteran's ranges of motion included flexion of 
85 degrees.  The August 2008 examiner reported forward 
flexion of 60 degrees with pain.  In all medical reports, the 
Veteran's combined range of motion of the thoracolumbar spine 
is greater than 120 degrees.  Moreover, there is no evidence 
of guarding causing an abnormal until the August 2008 
examiner reported an antalgic gait.  

The Board observes that at the January 2007 hearing, the 
Veteran testified that she experienced muscle spasms two-to-
three times per month.  See hearing transcript at page 23.  
She reported that she experienced incapacitating episodes of 
back pain about once or twice each year which lasted a day or 
two.  See hearing transcript at page 22.  She also reported 
using a back brace.  See hearing transcript at page 24.  The 
Board notes that neither the March 2005 examiner nor the 
August 2008 examiner reported any complaint of muscle spasm 
or incapacitating episodes.  However, the Veteran did report 
"back spasms" to a VA Nurse on June 30, 3008.  The Board 
observes that no medical examiner concluded that the 
Veteran's back spasms caused an abnormal gait.

After review of the entire record, the Board finds that the 
Veteran's lumbar condition does not warrant a disability 
rating in excess of 10 percent until the August 2008 
examination.  In that vein, the Board notes that the Veteran 
is already rated as 20 percent disabling from July 29, 2008.  
The Board will now consider whether the Veteran is entitled 
to a disability rating in excess of 20 percent.

Under the current criteria, a 40 percent rating is 
warranted for forward flexion of the thoracolumbar spine 
30 degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  The Board notes that ankylosis is 
the "immobility and consolidation of a joint due to 
disease, injury or surgical procedure."  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and 
Allied Health (4th ed. 1987) at 68].  

As indicated above, the Veteran's forward flexion is 
limited to 60 degrees with pain.  Thus, her range of 
flexion exceeds that of the increased disability rating 
criteria.  In addition, although the veteran evidences a 
decreased range of motion of the low back, the medical 
evidence of record fails to demonstrate the presence of 
any ankylosis, favorable or unfavorable.  Because the 
veteran is able to move her lower back joint, by 
definition, it is not immobile. Therefore, ankylosis is 
not shown.

The record also indicates the August 2008 examiner noted no 
evidence of abnormal spinal curvatures, and noted the Veteran 
exhibited normal posture.  Thus, after review of the entire 
claims folder, the Board finds that the criteria for a 
disability rating in excess of 20 percent disabling is not 
supported by the evidence of record.

In conclusion, the Board finds that the Veteran's lumbar 
strain disability was appropriately rated as 10 percent 
disabling from the date of service connection to July 29, 
2008, when the criteria of 20 percent disabling were met.  
The Board further finds that the schedular criteria of a 
disability rating in excess of 20 percent are not met.

DeLuca considerations

The Board has considered whether an increased disability 
rating is warranted for the veteran's lumbosacral strain 
disability based on functional loss due to pain, weakness, 
excess fatigability, incoordination and flare-ups, pursuant 
to 38 C.F.R. §§ 4.40, 4.45 and 4.59, and the Court's holding 
in DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board notes clinical findings that would warrant an 
increased evaluation under 38 C.F.R. §§ 4.40, 4.45 and 4.59. 

The August 2008 examiner found that the Veteran's range of 
motion of the lumbar spine was limited by pain on repetitive 
motion by 15 degrees of flexion.  The Board notes that the 
examiner reported pain on active and passive motion in 
addition to repetitive motion.  No additional loss of joint 
motion or joint function due to fatigue, weakness or lack of 
endurance following repetitive use was noted by the examiner.


The Board recognizes that the record indicates that the 
veteran stated that she occasionally uses a back brace and 
complains that long walks and prolonged periods of sitting 
aggravate her painful lumbar back.  However, there is no 
objective medical evidence of impairment of function due to 
pain beyond that which is contemplated by the schedular 
criteria.  The Board observes that the additional 15 degree 
loss of range of flexion due to pain still does not equate to 
the required flexion of 30 degrees or less under 40 percent 
disability rating criteria.  Thus, although not doubting that 
the veteran experiences back pain and limited functional loss 
due to that pain, this alone does not serve to allow for the 
assignment of additional disability in excess of the 20 
percent which had already been assigned.

Thus, assignment of additional disability based on DeLuca 
factors is not warranted.

Fenderson consideration

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

The Board has already reviewed the evidence in such a way to 
determine whether the Veteran was entitled to an increased 
disability rating during any period between the date of 
service connection and the date of an increased disability 
rating of 20 percent on July 29, 2008.  Based on the reasons 
and bases set forth in the discussion above, the Board finds 
that Fenderson is not for application.

Extraschedular consideration

An extraschedular disability rating is warranted upon a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards. See 38 C.F.R. 
§ 3.321(b)(1) (2008).  An exceptional case includes factors 
such as marked interference with employment or frequent 
periods of hospitalization that render impracticable the 
application of the regular schedular standards. See Fanning 
v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
level of disability and symptomatology and is found to be 
inadequate, the Board must then determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

In this case, with respect to the initial inquiry posed by 
Thun, the Board has been unable to identify an exceptional or 
unusual disability picture with respect to the Veteran's 
service- connected lumbar spine sprain disability.  The 
medical evidence fails to demonstrate that the symptomatology 
of any of the Veteran's disability is of such an extent that 
application of the ratings schedule would not be appropriate.  
In fact, as discussed in detail above, the symptomatology of 
the Veteran's disability is specifically contemplated under 
the ratings criteria.  Accordingly, the Board finds that the 
Veteran's disability picture has been contemplated by the 
ratings schedule.

Since the available schedular evaluations adequately 
contemplate the Veteran's levels of disability and 
symptomatology, the second and third questions posed by Thun 
become moot.  Nevertheless, the Board will briefly note that 
the evidence in this case does not demonstrate any of the 
factors provided in the "governing norms" such as frequent 
hospitalization or marked interference with employment. See 
38 C.F.R. § 3.321(b)(1).  In this case, there is no 
indication that the Veteran has required frequent 
hospitalizations for her lumbar sprain disability.  In 
addition, although the Veteran has claimed she is not able to 
fully perform her employment because of her back condition, 
the evidence reveals that the August 2008 examiner 
characterized the effect of the Veteran's lumbar condition on 
her daily activities as moderate to mild.  For those reasons, 
the Board finds that referral for extraschedular 
consideration is not warranted.


ORDER

Entitlement to service connection for a neck disorder is 
denied.

Entitlement to a disability rating in excess of 10 percent 
prior to July 29, 2008, is denied.

Entitlement to a disability rating in excess of 20 percent 
after July 29, 2008, is denied.



____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


